 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-0074-WBS
12                                Plaintiff,             STIPULATION AND (PROPOSED) ORDER
                                                         TO CONTINUE STATUS CONFERENCE
13                          v.
                                                         Date:     June 17, 2019
14   KENNY XYRUS LOSITO,                                 Time:     9:00 a.m.
                                                         Judge:    Hon. William B. Shubb
15                                Defendant.
16

17          Plaintiff United States of America, through its respective counsel, and defendant Kenny Xyrus

18 Losito, through his counsel of record, stipulate that the status conference now set for June 17, 2019, be

19 continued to July 22, 2019, at 9:00 a.m.

20          On May 3, 2019, Mr. Losito was arraigned on the one-count Indictment in this case. (ECF Nos.

21 7, 10.) At the arraignment, the government produced discovery to the defense that included 61 pages of

22 reports and memoranda, nineteen photos, and over one-hundred audio and video recordings. Defense

23 counsel requires additional time to review these new materials individually and with her client, time to

24 conduct additional investigation, time to research potential defenses and motions, and time to otherwise

25 prepare for trial. In addition, defense counsel is in the process of obtaining court records necessary to

26 advise Mr. Losito.
27 / / /

28 / / /

      STIPULATION AND ORDER TO CONTINUE STATUS           1
30    CONFERENCE
 1          Based on the foregoing, the parties stipulate that the status conference currently set for June 17,

 2 2019, be continued to July 22, 2019, at 9:00 a.m. The parties further agree that time under the Speedy

 3 Trial Act should be excluded from the date the parties stipulated, up to and including July 22, 2019, under

 4 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General Order 479 [Local Code

 5 T4], based on continuity of counsel and defense preparation.

 6          The parties agree that the failure to grant a continuance in this case would deny defense counsel

 7 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 8 The parties also agree that the ends of justice served by the Court granting the requested continuance

 9 outweigh the best interests of the public and the defendant in a speedy trial.
10                                                        Respectfully submitted,

11

12 Dated: June 11, 2019                                   _/s/ Timothy H. Delgado____________
                                                          TIMOTHY H. DELGADO
13                                                        Assistant United States Attorney
                                                          Attorney for Plaintiff United States
14

15
     Dated: June 11, 2019                                 _/s/ THD for Lexi P. Negin__________
16                                                        LEXI P. NEGIN
                                                          Assistant Federal Defender
17                                                        Attorney for Defendant Kenny X. Losito
18

19

20
21

22

23

24

25

26
27

28

      STIPULATION AND ORDER TO CONTINUE STATUS            2
30    CONFERENCE
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefore, adopts the parties’ stipulation in its entirety as its order. The Court specifically finds that the

 4 failure to grant a continuance in this case would deny counsel reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. The Court also finds that the ends of

 6 justice served by granting the requested continuance outweigh the best interests of the public and the

 7 defendant in a speedy trial.

 8          The Court orders that the time from the date the parties stipulated, up to and including July 22,

 9 2019, shall be excluded from computation of time within which the trial in this case must begin under
10 the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General

11 Order 479 [Local Code T4]. It is further ordered that the June 17, 2019 status conference be continued

12 until July 22, 2019, at 9:00 a.m.

13
     Dated: June 14, 2019
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION AND ORDER TO CONTINUE STATUS             3
30    CONFERENCE
